United States Court of Appeals
                      For the First Circuit

No. 14-1281

NORA M. BARRAFORD, individually and as executrix of the estate of
   Daniel M. Barraford, by her agent THE FEDERAL-MOGUL ASBESTOS
                      PERSONAL INJURY TRUST,

                       Plaintiff, Appellant,

 KATHERINE LYDON, individually and as executrix of the estate of
                       John T. Lydon, Jr.,

                            Plaintiff,

                                v.

   T&N LIMITED, f/k/a T&N PLC, f/k/a Turner & Newell Plc, f/k/a
Turner & Newell Limited; TAF INTERNATIONAL LIMITED, f/k/a Turners
Asbestos Fibres Limited, f/k/a Raw Asbestos Distributors Limited,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]



                              Before

                        Lynch, Chief Judge,
                Stahl and Kayatta, Circuit Judges.



           Richard Levin, with whom Rowan D. Wilson and Cravath,
Swaine & Moore LLP were on brief, for appellants.
           Mark A. Perry, with whom Scott P. Martin, Lindsay S. See,
Gibson, Dunn & Crutcher LLP, Bruce F. Smith, Steven C. Reingold,
Timothy J. Durken, and Jager Smith P.C. were on brief, for
appellees.
February 11, 2015
          KAYATTA, Circuit Judge.     Appellee T&N1 was an asbestos

manufacturer that faced significant liability after the deadly

qualities of its product became clear.     Like many other asbestos

manufacturers, it chose to address this liability through a Chapter

11 bankruptcy reorganization plan (the "Plan").      T&N's Plan, among

other things, created the Federal-Mogul Asbestos Personal Injury

Trust (the "Trust").   The Plan transferred to the Trust certain of

T&N's assets and rights, with which the Trust was to pay asbestos

claims brought by persons who could have sued T&N but for its

bankruptcy.    While   bankruptcy   reorganization   plans   typically

discharge all of a reorganizing company's liability upon plan

confirmation, this Plan provided that T&N's asbestos liability

would continue post-confirmation, and that the Trust would bring

asbestos suits against T&N as the agent of the actual claimants.

The purpose of this provision was to allow the Trust to take

advantage of a particular T&N insurance policy.

          In this lawsuit filed in 2011, the Trust brought an

asbestos claim that had accrued roughly a decade earlier. When T&N

raised a statute of limitations defense, the Trust argued that the

reorganization Plan allows it to bring this claim (and any other

asbestos claims that had not become stale prior to T&N's filing for

bankruptcy protection) whenever it wishes to do so until all of the



     1
       We use the singular name "T&N" to refer collectively to the
appellees T&N Limited and TAF International Limited.

                                -4-
proceeds of T&N's insurance policy are exhausted.            The district

court disagreed.    Having reviewed the Plan documents and relevant

provisions of the Bankruptcy Code, we now affirm the district

court's dismissal of the Trust's suit on statute of limitations

grounds.

                            I.    Background

A.   The Barraford Claims

             Daniel Barraford died in 2002 of mesothelioma, a cancer

generally caused by asbestos inhalation.              Barraford had been

exposed to asbestos products manufactured by T&N, among others,

when he worked as an electrician and engineer on the construction

of the Prudential Center in Boston, Massachusetts.           In 2004, his

widow Nora Barraford brought suit against a number of asbestos

manufacturers on her own behalf and as executrix of his estate.

Barraford did not name T&N as a defendant because T&N had filed in

2001   for   protection   under   Chapter   11   of   the   United   States

Bankruptcy Code (the "Code").      11 U.S.C. §§ 101 et seq.     Under the

Code, the filing of a bankruptcy petition triggers a so-called

automatic stay that bars the commencement of suit against the

debtor on any claim "that arose before the commencement of the

[bankruptcy] case." Id. § 362(a)(1). The stay covered Barraford's

claims because, for bankruptcy purposes, any claim for personal

injury arising from exposure to a product arises when the claimant




                                   -5-
was first exposed to the product.           See In re Grossman's, Inc., 607

F.3d 114, 125 (3d Cir. 2010) (en banc).

               Under Massachusetts law, Barraford's state-law claims

would have expired at the latest in 2005, three years after his

death.       Mass Gen. Laws ch. 229, § 2; ch. 260, § 2A.             The Code,

however, delays the expiration of any limitations period that would

otherwise end during the duration of the automatic stay until

thirty days have passed after notice of termination of the stay.

11 U.S.C. § 108(c)(2).        The question posed by this case is whether

that stay was terminated no later than December 27, 2007, the

effective      date   of   T&N's   reorganization   Plan,2   such    that   the

Barraford claims became time-barred thirty days thereafter, or

whether the Plan modified and extended the stay indefinitely, such

that the claims were not time-barred when this suit was brought in

2011.       The answer to this question lies primarily in the language

of the Plan.

B.   The T&N Reorganization Plan

               To explain the pertinent terms of T&N's reorganization

Plan, we focus first on its creation of the Trust.                  A personal

injury trust is a special tool authorized by Congress for dealing

with the long latency period of mesothelioma.                See 11 U.S.C.


        2
        T&N does not concede that its non-asbestos liability was
discharged on the Plan's effective date, rather than November 8,
2007, when the bankruptcy court entered its order confirming T&N's
reorganization Plan. However, we need not pick between these two
dates as the correct answer is irrelevant to this appeal.

                                      -6-
§ 524(g); In re Federal-Mogul Global Inc., 684 F.3d 355, 357-59 (3d

Cir. 2012). A trust allows a reorganizing asbestos manufacturer to

wash its hands of further asbestos liability by, in addition to

satisfying other statutory requirements, assigning all liability

for asbestos claims to the trust and conveying at least fifty

percent of its equity (or the right to acquire that equity) to the

trust.     Id. § 524(g)(2)(B).       Customarily, or so the parties tell

us, a reorganizing company also assigns any applicable insurance

policies to the trust. See, e.g., In re Federal-Mogul, 684 F.3d at

366-67, 382.    Upon plan confirmation, the reorganized manufacturer

receives a discharge of all liability for the claims.                11 U.S.C.

§§ 944(b)(1), 1141(d).        Current and future claimants then proceed

solely against the trust.       Id. § 524(g)(1)(B).

            Here, we are told, two impediments to this customary

course loomed. First, a £500 million liability policy owned by T&N

(the "Hercules Policy") could not be assigned to the Trust under

controlling United Kingdom law.             Second, no proceeds under the

Hercules     Policy   could     be   reached       until   T&N   satisfied   a

"self-insured     retention"     (basically,       a   deductible)   of   £690

million.3     In order to try to get around these impediments, the

Plan adopted an arrangement that the parties tell us is in some

significant     respects   unusual.           We    briefly   summarize   that



     3
      In a 2004 disclosure statement, T&N indicated it had already
paid claims totaling £387 million.

                                      -7-
arrangement, albeit ignoring for a moment any twists created by

statute of limitations issues.

            First, although confirmation of a reorganization plan

typically discharges the reorganized company's liability, 11 U.S.C.

§ 1141(d)(1), see also United States v. White, 466 F.3d 1241, 1245

(11th Cir. 2006), Plan § 4.5.6 instead provides that the liability

of the so-called "Hercules-Protected Entities," including T&N,

would "continue in full" for asbestos claims until the Hercules

Policy is exhausted (the "Hercules Policy Expiry Date").4


     4
         The Plan provisions read, in relevant part, as follows:

            4.5.6. Limited Recourse to assets of Reorganized
            Hercules-Protected Entities.     On and from the
            Effective Date until discharge and release under
            Section 4.5.20 of the Plan, any liability of the
            Reorganized   Hercules-Protected    Entities for
            Asbestos Personal Injury Claims . . . shall
            continue in full . . . .


            4.5.20. Discharge of liability for Debtor HPE
            Asbestos Claims . . .

            (a) From and after the Hercules Policy Expiry
                 Date,

                  (i) the Trust will assume sole and exclusive
                      liability for all remaining Asbestos
                      Personal Injury Claims (whether then
                      existing or at any time in the future
                      coming into existence) against the
                      Reorganized Hercules-Protected Entities
                      . . . ;

                 (ii) the    Reorganized    Hercules-Protected
                      Entities shall automatically and without
                      further order of court be discharged and
                      released from any and all liability with

                                 -8-
             Second, the Plan precludes the claimants themselves from

actually     bringing   any   asbestos   claims   against   T&N.    Plan

§ 4.5.7(a). Rather, the Plan assigns all of the asbestos claims to

the Trust, which is then allowed to sue T&N as agent for the

claimants.     Plan § 4.5.8(a).      The Plan allows such claims to

proceed "in the ordinary course to judgment or settlement."        Plan

§ 4.5.8(f)(ii).    The Plan also provides that when the Trust brings

such claims, T&N refers the Trust to its insurers, who control the

defense. Plan § 4.5.8.(f)(i). Hence, the Trust brings this action

as agent for Barraford against T&N, whose defense is managed by its

insurers.

             Third, to the extent that the Trust prevails in a claim

against T&N, its recovery initially takes the form of a reduction

in a £338 million payment obligation to T&N under a twenty-year

stock subscription agreement.      Plan §§ 4.5.5, 4.5.10(a)(i).    (This

agreement is, in part, how the Trust acquired the fifty percent

equity in the reorganized company required by the Bankruptcy

Code.5)    When the self-insured retention is satisfied, the Trust


                        respect to Asbestos Personal Injury
                        Claims (whether then existing or at any
                        time in the future coming into existence
                        . . . ).

     5
       On the Plan's effective date, T&N's parent company issued to
the Trust 50.1 million shares of Class B Common Stock, 57.5% of
which would be distributed pursuant to the subscription agreement.
Plan §§ 8.3.4, 4.5.5. The Plan also provided for the immediate
sale to an investor of an option on the shares that the Trust

                                   -9-
may   seek     recovery      directly    from    the   Hercules   Policy.      Plan

§§    4.5.3,    4.5.10(a)(iv).           Upon    the   Hercules   Policy    Expiry

Date--essentially, the date on which the self-insured retention is

met   and    the     £500   million     policy   is    exhausted--T&N   will    "be

discharged and released" from all asbestos liabilities.                        Plan

§ 4.5.20(a)(ii).

               Fourth, the Trust's net assets are used to pay those

claimants who successfully pursue an administrative claim through

a process defined in the Trust Distribution Procedures.                        Plan

§§ 4.5.1, 4.5.2.            As best we can tell, under these procedures,

Barraford's recovery from the Trust is not contingent on the

Trust's recovery from T&N.               At the same time, all claimants,

including Barraford, presumably have an interest in the Trust's

ability to prevail on enough claims so as to eliminate the Trust's

debt to T&N and exhaust the Hercules Policy.6

               The    parties'        briefs     substantially      share      this

characterization of the Plan. Where they differ is on the question

of when the Trust needed to have brought asbestos claims against

T&N that would have been stale but for the automatic stay.                      The

Trust argues that the intent of the Plan was to preserve all

asbestos claims for as long as it takes to exhaust the Hercules


received outright.          Plan § 8.3.6.
       6
       The parties' briefs are sparing, at best, in describing
exactly how the administrative claim process works and exactly what
the practical ramifications of this litigation will be.

                                         -10-
Policy.       T&N argues that the Plan contains nothing that would

extend applicable limitations periods, so claims had to be filed

before their limitations periods expired or, if that period expired

during the bankruptcy proceedings, then within thirty days of

notice of the Plan's effective date.              We are told by counsel for

the Trust that there may be thousands of claims that the Trust did

not file in time to qualify as timely under T&N's reading of the

Plan.7

C.   The Present Suit

              On November 22, 2011--nine years after Daniel Barraford's

death       and   more   than   three     years    after   the   Plan   became

effective--the Trust filed suit against T&N in Massachusetts state

court, asserting negligence, breach of warranties, wrongful death,

and other tort claims on behalf of Nora Barraford and her husband's

estate.      T&N removed the case to the United States District Court

for the District of Massachusetts.8            T&N moved for judgment on the


        7
       The record shows that between August 2010 and June 2012, the
Trust received nearly 50,000 claims it determined were compensable,
including over 5,000 compensable mesothelioma claims, out of nearly
350,000 claims filed. The Trust does not offer data indicating how
many of those claims would be untimely under T&N's reading of the
Plan.
        8
       For purposes of pretrial discovery only, the case was
consolidated under Fed. R. Civ. P. 42(a) with another suit brought
by the Trust on behalf of another mesothelioma victim who had
worked on the Prudential Center.           Lydon v. T&N Ltd.,
12-cv-10013-FDS (D. Mass. June 23, 2014). The victim in the Lydon
case died in 2010 and T&N did not argue that his claims were
time-barred, so that case proceeded to jury trial. On June 20,
2014, the jury returned a verdict for the plaintiff and awarded

                                        -11-
pleadings under Fed. R. Civ. P. 12(c), arguing that the Trust's

suit   was    barred   by     Massachusetts'   three-year   statute   of

limitations.      Mass. Gen. Laws ch. 260, § 2A; ch. 229, § 2.

Treating the motion as one for summary judgment, as is allowed by

Fed. R. Civ. P. 12(d), the district court granted T&N's motion,

holding the claims time-barred. Barraford v. T&N Ltd., 17 F. Supp.

3d 96, 104 (D. Mass. 2014).       The Trust appealed.    It argues that

the interaction of the Code and the Plan preserved Barraford's

claims through the continued operation of the automatic stay

imposed by Code § 362(a).

                        II.    Standard of Review

             In this appeal from a grant of summary judgment on

statute of limitations grounds, our review is de novo, taking the

facts in the light most favorable to the non-moving party and

drawing all reasonable inferences in its favor.         Genereux v. Am.

Beryllia Corp., 577 F.3d 350, 359 (1st Cir. 2009).          The district

court's interpretation of Code provisions is also reviewed de novo.

In re Christo, 192 F.3d 36, 37 (1st Cir. 1999).

             "A plan of reorganization is a binding contract between

the debtor and the creditors and is subject to the general rules of

contract construction and interpretation."       In re New Seabury Co.,

450 F.3d 24, 33 (1st Cir. 2006).          The Plan provides that it is



$9.3 million in compensatory and punitive damages to the Trust.
Id.

                                   -12-
governed by Delaware law.         Plan § 11.15.         Under Delaware law,

construction and interpretation of contract language, including the

question of whether ambiguity exists, is a question of law. See In

re Olympic Mills Corp., 333 B.R. 540, 554 (B.A.P. 1st Cir. 2005)

(applying Delaware substantive law).                "If the language of the

contract is clear, it will be the sole source for determining [the

parties'] intent"; terms are ambiguous only if they are "reasonably

susceptible of different meanings."           Id.

                               III.   Analysis

            The dilemma facing the Trust is that it needs to find in

the interaction between the Plan language and the Code something

that:     (1) kept the stay in force (or otherwise extended the

limitations period) until the Trust brought this suit against T&N,

but that also (2) allowed this suit to be brought notwithstanding

that stay.      The language of the Plan clearly accomplishes the

latter by authorizing the Trust to bring suit "in any appropriate

forum," Plan § 4.5.8(a), and by stating that such claims "shall be

allowed    to   proceed   in   the    ordinary      course   to   judgment   or

settlement," Plan § 4.5.8(f)(ii).            But nowhere does the Plan even

mention continuance of the stay, or any type of extension of any

limitations period.

            For its argument that the Plan left the stay in place

even though the Plan expressly allowed suit to be brought, the

Trust first hangs its hat on the fact that the Plan provided that


                                      -13-
only upon the Hercules Policy Expiry Date would T&N be "discharged

and   released"   from   liability    on    the   asbestos   claims.   Plan

§ 4.5.20(a)(ii).    The Trust then points to two provisions of the

Code:   Code § 362(c)(2)(C), which provides that the stay continues

until "a discharge is granted or denied," and Code § 108(c)(2),

which provides that the stay extends the limitations period for any

stayed claims until "30 days after notice of termination or

expiration of the stay."     From these provisions, the Trust argues

that: (1) even though the Plan provided for the discharge of

non-asbestos claims upon Plan confirmation, because it did not

discharge the asbestos claims, the stay has not been lifted for

those claims; and (2) if the stay has not been lifted on the

claims, the thirty-day window to bring suit triggered by the

termination or expiration of the stay has therefore not closed.

T&N contests this reading of Code § 362(c)(2)(C), and argues that

the provision means that discharge of any claim in a bankruptcy

case terminates the automatic stay for all claims in that case.

Under that reading, the discharge of T&N's non-asbestos claims on

the Plan's effective date, Plan § 9.1.1, lifted the stay for all

claims against T&N.      The district court sided with T&N on this

question of how the discharge operated, while a Rhode Island state

court has since sided with the Trust.             See Gallagher v. American

Insulated Wire Corp., No. PC 11-5269, 2014 WL 5297914 (R.I. Super.




                                     -14-
Ct. Oct. 24, 2014); Podedworny v. Am. Insulated Wire Corp., No. PC

11-5268, 2014 WL 5490028 (R.I. Super. Ct. Oct. 24, 2014).

          We need not determine who is correct about the effect of

the Plan's delayed discharge provisions for the simple reason that

Code § 362(c)(2)(C), the provision that continues the automatic

stay until discharge, expressly recognizes an exception: the entry

of an order under Code § 362(d) "terminating, annulling, modifying,

or conditioning such stay."       That language directs our attention

back to the court's order approving the Plan.          Does the order, by

approving the Plan, terminate the stay with respect to asbestos

claims?   As we note above, it plainly does so by unambiguously

allowing the Trust to bring claims against T&N and by allowing,

also unconditionally, for those claims "to proceed in the ordinary

course to judgment or settlement." Plan §§ 4.5.8(a), 4.5.8(f)(ii).

Indeed, if the Plan were not read as terminating the automatic stay

for these claims, then they could not yet have been brought. Thus,

regardless of the effect of a delayed discharge on the automatic

stay under the Code, here, the Plan itself terminated the stay,

triggering the thirty-day window in Code § 108(c)(2).

          The Trust's argument to the contrary is that the Plan's

unconditional    allowance   to   sue   in   the   ordinary   course   is   a

"modification" of the stay under Code § 362(d), rather than a

"termination."    Under the Trust's view, this modification extends

the stay until the moment at which the Trust brings suit, at which


                                   -15-
point the stay disappears with respect to that claim. This reading

would accomplish two things: it would get around the language in

Code § 108(c)(2) that provides that the thirty-day window is

triggered when the stay "terminat[es]," and it would presumably

explain how the Plan could achieve the counterintuitive feat of

simultaneously extending the stay and allowing suit.

           This "modification of the stay" argument stretches beyond

the Plan's reach.    Before the Plan became effective, the stay had

one   relevant   effect   on   as-yet   unfiled      asbestos   claims:     it

prevented suit. Once the Plan became effective, that single effect

entirely   disappeared.        And   because   the    Plan's    discharge   of

liability for non-asbestos claims indisputably eliminated the

effect of any stay on those claims, upon Plan confirmation there

remained no stay at all that even arguably could be "modified." In

other words, once the Plan became effective, nothing was being

stayed.

           In contrast to this straightforward reading of the Plan,

the Trust would have us infer a meaning that seems anything but

straightforward.     In substance, the Trust would have us read a

grant of a right to sue in the ordinary course as the equivalent of

something that is hardly in the ordinary course: a right to sue

whenever the Trust unilaterally decides to sue, no matter how long

it waits, at least until the Hercules Policy Expiry Date.            Even if

we assume that the parties could have agreed on such a provision,


                                     -16-
the Plan language provides no clue that they did so.            In this

regard, we note that the Trust itself appears to have developed on

the fly its textual argument for how the Plan provides for an

extension and modification of the stay, rather than putting it

forward in the district court as a reading that was accepted at the

time the Plan was agreed on.      The Trust also does not point to a

single case in which an unconditional allowance to file suit was

deemed to be something other than a lifting of the automatic stay

with respect to the claims subject to that allowance.

           The Trust's failure to present language in the Plan

either continuing the stay or--getting to the real issue--otherwise

tolling   the   running   of   limitations   periods   is   particularly

significant given that it presumably would have been quite simple

to include such language.      This complete absence of any language

extending the statute of limitations for claims brought by the

Trust against T&N speaks especially loudly because the Trust

Distribution Procedures do expressly toll applicable limitations

periods with regard to claims brought against the Trust.9            See

Federal-Mogul Form of Asbestos Personal Injury Trust Distribution

Procedures § 5.1(a)(2).



     9
       At oral argument, the parties hinted that the drafters may
have eschewed adopting such an express and direct approach to
override the limitations bar to suits against T&N because the
Hercules Policy barred T&N from waiving any defenses.      In any
event, whatever the reason is for the omission, the Trust is left
with no plausible toehold in the Plan itself.

                                  -17-
          In contrast, the Plan provision that speaks most clearly

to the issue of defenses cuts against the Trust's position.   Plan

§ 4.5.8(e) explicitly preserved T&N's right (and that of its

reinsurers) to "assert any defenses, counterclaims, offsets, rights

of contribution or any other rights and remedies for the purpose of

reducing or defeating their liability for any [claim]," which by

its plain terms includes the affirmative defense that a given claim

is time-barred.   See Fed. R. Civ. P. 8(c)(1).    The Trust argues

that the right to bring a defense does not mean the right to bring

a successful defense. This is correct, but beside the point. Even

if one could otherwise read into the mere authority to bring suit

a de facto waiver of any statute of limitations, the explicit

confirmation in Plan § 4.5.8(e) that all defenses remain on the

table--without anything even suggesting a carve-out for limitations

defenses--would belie such a reading.

          We are especially reluctant to accept the Trust's attempt

to read so much unusual and significant meaning into the Plan when

the aim is to create an implicit modification of the automatic stay

under Code § 362(d). That provision allows the stay to be modified

"after notice and a hearing," a requirement the Trust argues was

satisfied by the hearing and order confirming the Plan.   While we

accept the proposition that any reader of the Plan would conclude

that suit could proceed on the asbestos claims, we are loathe to

say that the Plan language gave notice that the automatic stay


                               -18-
would continue indefinitely on each asbestos claim until the Trust

unilaterally terminated it for that claim. So even if the drafters

intended to secure such a modification, they never gave anything

that might be described as fair notice that such an unusual and

significant modification was being sought.

           The Trust is therefore reduced to arguing that we should

find in the Plan whatever effect is required to preserve the

otherwise stale claims indefinitely so as to fulfill the intent of

some of the Plan negotiators as inferred from their interests and

conduct.   Viewed under the summary judgment standard, the record

well supports the factual premise that at least some parties to the

negotiation of the Plan did indeed act as if they had succeeded in

largely wiping out any limitations defenses that might run before

the Hercules Policy is exhausted.     Specifically, no steps were

taken to ensure that the Trust commenced suit (or even was prepared

to commence suit) on any expiring claims promptly in the month

following the Plan becoming effective.

           There are two problems with this argument.   First, there

is no evidence that all parties in the T&N bankruptcy proceeding

shared the interpretation of the Plan now put forward by the Trust.

Indeed, T&N's very assertion of a statute of limitations defense in

its answer in this case seems to say that at least one party did

not share that understanding.      Cf. Old Republic Ins. Co. v.

Stratford Ins. Co., Nos. 14-1179, 14-1229, 2015 WL 310445, at *6-7


                               -19-
(1st Cir. Jan. 26, 2015) (interpreting an internal inconsistency in

an insurance policy with the aid of extrinsic documentation that

all parties to the policy shared the same understanding of its

provisions).     Second, the Trust points to no doctrine of Delaware

contract law that would allow us to interpret the Plan in a manner

that is belied by its plain language.         While a court may sometimes

look    beyond   the   corners   of   a   document   to   determine   whether

seemingly clear language contains a latent ambiguity, this doctrine

typically applies only in a narrow set of circumstances in which "a

word, thought to have only a single meaning, actually has two or

more meanings," Richard A. Lord, 11 Williston on Contracts § 33:43

(4th ed.), such as when a word "denotes more than one actual thing"

or "designates something particular within the industry's jargon."

Coffin v. Bowater Inc., 501 F.3d 80, 97 (1st Cir. 2007).          The Trust

presents no such argument about any Plan term.

            Finally, the ambitious reach of the Trust's desired

reading of the Plan reinforces our reluctance to glean such a

reading from language that cuts so strongly otherwise.                As the

Trust's counsel stated at oral argument, under the Trust's reading

of the Plan, its ability to postpone indefinitely the bringing of

suit as if there were no statutes of limitations would apply even

to the claims of victims who got sick or died after Plan approval.10


       10
       While we need not decide this issue, this conclusion does
appear to follow from the Trust's position.        The Code deems
asbestos claims to have accrued at the time of exposure. See In re

                                      -20-
 It has been said of statutes that one does not normally hide

elephants in mouseholes. See Whitman v. Am. Trucking Ass'ns, Inc.,

531 U.S. 457, 468 (2001).    Here, we do not have in the Plan even a

mousehole within which to look for such a major and unusual term of

the deal.    Given the important purposes that limitations periods

serve, see, e.g., CTS Corp. v. Waldburger, 134 S. Ct. 2175, 2183

(2014), this would be a highly significant concession to read into

the mere authorization to bring suit against T&N.

            Although nothing in this opinion bars the bringing of any

claims by injured claimants against the Trust, we acknowledge that

the Trust's failure to timely commence suit has the potential (if

non-stale claims are not enough to exhaust the retention and the

Hercules Policy) to reduce ultimately the amount of assets and

insurance proceeds that the Trust has available to satisfy claims


Grossman's, Inc., 607 F.3d 114, 125 (3d Cir. 2010) (en banc). Code
§ 362(a)(1), in turn, provides that the automatic stay applies to
actions or proceedings "to recover a claim against the debtor that
arose before the commencement of the case," meaning that for
purposes of the Code, the stay applies to any claims arising from
pre-petition asbestos exposure, whenever such claims are
discovered. Moreover, as discussed above, a primary purpose of the
trust mechanism is to ensure that later-discovered claims are bound
by the terms of a reorganization plan so that companies can move on
despite the long latency period of mesothelioma.         See In re
Combustion Eng'g, Inc., 391 F.3d 190, 234 (3d Cir. 2004). Against
that backdrop, the Plan provisions that the Trust argues extend and
modify the automatic stay do not distinguish between claims that
were discovered before confirmation, and those that would be
discovered later. See, e.g., Plan § 4.5.6 (providing that "any"
liability for asbestos claims continues in full); Plan § 4.5.7(a)
(providing that "each" holder of an asbestos claim assigns their
right to the proceeds from such claim to the Trust, "whenever such
rights may arise").

                                 -21-
against it.   Whether this result could have been avoided with

better drafting, we cannot say.       What we can say is that the

Trust's argument fails because the Plan unambiguously terminated

the automatic stay without limitation or qualification and contains

no provision that even remotely provides for any further tolling of

the limitations period beyond that granted by the Bankruptcy Code.

                         IV.   Conclusion

          For the foregoing reasons, we AFFIRM the order of the

district court.




                               -22-